NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


ROY PHILLIP SCARLETT, JR.,                    )
DOC #H32444,                                  )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-3012
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed January 2, 2019.

Appeal from the Circuit Court for
Hillsborough County; Michelle D. Sisco,
Judge.

Howard L. Dimmig, II, Public Defender,
and Gary R. Gossett, Jr., Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.



SILBERMAN, BLACK, and SALARIO, JJ., Concur.